Citation Nr: 1141563	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  05-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial increased rating for service-connected residuals of a left hip injury, currently evaluated as 30 percent disabling.  

2. Entitlement to a total rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from November 2002 to June 2004.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for left hip bursitis and assigned a 10 percent evaluation (effective June 10, 2004).  In January 2009, the RO increased the evaluation of left hip bursitis to 20 percent (effective November 26, 2008).  

In April 2009, the Board issued a decision denying initial increased ratings for the time periods prior to November 26, 2008 and since November 26, 2008.  In November 2009, the Board vacated that decision due to the receipt of VA records concerning the residuals of a left hip injury.  Due to the issuance of Rice v. Shinseki, 22 Vet. App. 447, and the Veteran's assertion in her February 2005 appeal that she could not work, the Board found a claim of entitlement to a total disability rating of individual unemployability (TDIU) had been raised.  Both claims were remanded so the Veteran could receive a new VA examination.  

In a July 2011 rating decision, the RO increased the evaluation of "left hip bursitis" to 30 percent effective January 16, 2011.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to November 26, 2008, service-connected residuals of a left hip injury were manifested by pain and slight limitation of motion.  

2.  Since November 26, 2008, service-connected residuals of a left hip injury was manifested by pain, limitation of motion and a labral tear; there is no ankylosis, flail joint, femur fracture, or flexion limited to 10 degrees.  


CONCLUSIONS OF LAW

1.  Prior to November 26, 2008, criteria for an initial rating in excess of 10 percent for service-connected residuals of a left hip injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5019, 5250-5255 (2011).  

2.  Since November 26, 2008, criteria for an initial rating of 30 percent, and no more, for service-connected residuals of a left hip injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5019, 5250-5255 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In February 2004, the Veteran was given notice of the information and evidence necessary to substantiate her claim under the Benefits Delivery at Discharge (BDD) Program; her signature acknowledging receipt of the notice is in the file.  The Veteran stated she had no further evidence to submit.  This document shows the duty to notify the Veteran is satisfied under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The Veteran was notified of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

The Veteran's claims arise from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with her claims.  The duties to notify and assist have been met.  

Legal Criteria 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  Also, the entire period on appeal is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2009).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  

In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

Degenerative arthritis is covered under DC 5003.  Bursitis (DC 5019) is rated under DC 5003.  If established by X-ray findings, it is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, DC 5003 (2011).  When limitation of motion is noncompensable under the diagnostic codes, a rating of 10 percent is for application under each major joint or group of major joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  

For the hip and thigh, ankylosis is rated under DC 5250.  Limitation of extension of the thigh is rated under DC 5251; when extension is limited to 5 degrees, the rating is 10 percent.  38 C.F.R. § 4.71a (2011).  

DC 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252 (2011).  Related to that code is DC 5253 which addresses impairment of the thigh.  A 10 percent rating is assigned when there is limitation of rotation of the thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  38 C.F.R. § 4.71a, DC 5253 (2011).  When there is limitation of abduction, and motion lost beyond 10 degrees, then a 20 percent rating is assigned.  Id.  

If the hip has become a flail joint, the rating is 80 percent under DC 5254.  Finally, impairment of the femur is rated under DC 5255.  A fracture of the femur may be rated at 60 or 80 percent.  Malunion of the femur is rated as either marked, moderate or slight knee disability (assigned as 30, 20 and 10 percent ratings respectively).  

Normal ranges of motion of the hip are from hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  

Analysis

Prior to November 26, 2008

The history of the Veteran's disability shows that while she was in service in February 2003 she started having hip pain; it was initially thought to be a pelvic fracture but this was ruled out.  In May, she said she fell while repelling in basic training.  The impression was "tendonitis/synovitis--? Bursitis.  Doubt bone or joint ? stress reaction."  A bone scan of the pelvis and femurs was normal.  X-rays of pelvis were normal.  

A June 2003 record showed the Veteran's range of motion to be slightly decreased.  The assessment was bursitis or iliotibial band syndrome.  In July, she started physical therapy.  

In October, an emergency report states she was hit by a car in the left hip while walking.  A December note showed that an MRI was negative.  The assessment was questionable bursitis of the right hip and she was given an injection.  In January 
2004, a clinic note states she was looking toward a Medical Evaluation Board (MEB).  

The MEB summary, which took place a few days later, showed that she was tender to palpation over the greater trochanteric area with snapping of the iliotibial band, with internal and external rotations.  Range of motion was slightly improved from when it was last measured in June 2003.  MRI and plain films revealed no gross abnormalities.  The diagnosis was left hip pain secondary to refractory greater trochanteric bursitis.  The Veteran detailed her left hip problems in her separation report of medical history.  

The Veteran was given a VA examination in March 2004, prior to separation.  The examiner stated that, in general, the Veteran could sustain heavy physical activities without immediate distress.  She was described as petite, slender, frail and in poor physical condition.  She required assistance in getting off the examination table.  All diagnostic tests from the past year were referenced and noted as normal for the hips.  Active range of motion was as follows.  

Flexion
100/125
Extension
20/30
Abduction
22/45
Adduction
15/25

The diagnosis was left hip pain secondary to refractory greater trochanteric bursitis.  The examiner observed that the Veteran had a normal gait and could seemingly undertake the normal activities of daily living.  She could not undertake the vigorous physical activities, to include the physical fitness testing and training expected of every soldier.  

The Veteran separated from service in June 2004 and in July the RO granted the claim for service connection for left hip bursitis at 10 percent disabling, effective June 10, 2004.  The diagnostic code assigned was 5019 for bursitis.  

Prior to November 26, 2008, the evidence shows the Veteran's left hip disability manifested at no more than 10 percent disabling under DC 5252, limitation of flexion to 45 degrees.  

The evidence shows the Veteran was evaluated several times by different clinicians and given multiple diagnostic tests.  For example, July 2004 computed tomography (CT) and MRI scans of the pelvis showed no significant abnormalities for that joint region.  In August, a private physical therapist referred the Veteran to a neurologist and pain specialist at VA.  

The Veteran was given instructions on how to properly walk with a cane in December 2004.  She saw a VA rheumatologist in March 2005.  The rheumatologist noted the Veteran's history of falling in service, constant shifting to alleviate pain and noted that she tried multiple medications and treatments without benefit.  Physical examination showed the left hip to be limited in all planes due to pain and exquisite tenderness to palpation over the tronchanteric bursa, left buttock and inguinal area.  

An April 2005 VA arthritis out-patient note followed up on multiple complaints, including left hip pain.  Physical examination revealed no synovitis or neurological lesions.  She had pain at her left hip girdle.  MRIs of the affected areas showed no evidence of abnormalities except evidence of endometriosis and an ovarian cyst.  The assessment was chronic pauciarticular pain without anatomical inflammation/disruption on imaging plus chronic inflammation by lab studies.  A June 2005 VA pain clinic follow up showed that the arthritis clinic could provide no definite diagnosis.  

The Veteran began chiropractic treatment in October 2005.  On the 12th, the chiropractor noted the Veteran was suffering from tendonitis and secondary bursitis.  The result is progressive tendon failure.  The imaging in the area was noted to be normal.  Range of motion was as follows.  

Flexion
40
Extension
20
Abduction
3
Adduction
30

The next day, range of motion was taken again at a chiropractor appointment.  

Flexion
40
Extension
30
Abduction
40
Adduction
40

On October 18, 2005, the Veteran showed further improvement in terms of flexion.  

Flexion
80
Extension
40
Abduction
60
Adduction
40

In November, the Veteran continued to mostly improve or maintain in her range of motion.  Flexion was measured at 90 degrees.  The chiropractor noted in a record from the 20th that she continued to have significant levels of pain despite an aggressive physical therapeutic regimen and cited to possible a myofascial component.  

In June 2006, Dr. Rodriguez, the Veteran's treating VA primary care doctor, showed that the Veteran had been disabled for three years due to both chronic left hip and radicular low back pain.  She could not sit or stand longer than 20 minutes at a time.  The pain also affected her concentration and caused her to be depressed.  She took many medications.  She was followed by the pain clinic; injections, physical therapy, chiropractor, and acupuncture treatments failed to alleviate pain.  There were no interventional procedures to be done.  Restrictions included: lifting no more than ten pounds, no running, and no prolonged standing or sitting.  Pain was a limiting factor in all physical activities.  

The Board does not find that the Veteran's left hip disability to warrant an increased rating prior to November 26, 2008.  Although her flexion was limited to 40 degrees during two chiropractic visits, the totality of the evidence shows her flexion was generally measured in the 80 to 100 degree range.  Although all diagnostic codes have been considered, the Veteran has not shown to have ankylosis (DC 5250), a flail joint of the hip (DC 5254), or impairment of the femur (DC 5255) during this time period.  

At no point was left hip flexion limited to 30 degrees, which is required for an increase to 20 percent under DC 5252.  The Veteran also was not shown to have impairment of the thigh with limitation of abduction and motion lost beyond 10 degrees.  This would warrant a 20 percent rating under DC 5253.  The extension was not limited to 5 degrees at any time, which could warrant a 10 percent rating.  Arthritis has not been shown.  The Board finds the Veteran's disability picture warrants a 10 percent rating.  

As for functional loss and pain on use, considerations under Deluca, the Board finds insufficient objective signs of deformity; swelling; instability; lack of coordination; and restricted or excess movement of the joint.  See 38 C.F.R. § 4.45. As a result, a further increased rating under Deluca is not warranted.  

Since November 26, 2008

The Veteran was assigned a 20 percent schedular rating from November 26, 2008.  After a January 16, 2010 VA examination, the Veteran was rated at 30 percent.  

The Board finds that the Veteran is properly rated at 30 percent for the entire period (excluding the temporary total rating pursuant to 38 C.F.R. § 4.30).  This rating is warranted under DC 5251 because there was limitation of extension of the thigh for the entire period.  Also, it is warranted alternately under DC 5252 and DC 5253: in November 2008 her flexion was at 30 percent and she could toe out to 15 degrees but in January 2010 her flexion was at 45 percent and she could no longer toe out to 15 degrees or cross the left leg over the right.  The Board resolves doubt in the Veteran's favor and awards a 30 percent rating for the period since November 26, 2008.  

The Veteran was given a new VA examination on November 26, 2008.  Her in-service and post-service history was reviewed.  The examiner noted that she had failed all sorts of treatment and was seen by numerous clinics.  The measurements below take into account at which the pain started.  

Flexion
30/125
Extension
5/30
Abduction
25/45
Adduction
20/25

The examiner noted that repetition of motion was not feasible because of pain, which made the Veteran cry during the examination.  There was significant limitation of motion, especially during flare ups.  X-rays of the hips were normal.  The diagnosis was post-traumatic bursitis with severe chronic pain and limitation of motion of the left hip.  She walked with a cane and limped on the left side.  Severe tenderness was noted over a large area of the hip.  

In December 2008, statements from the Veteran's boyfriend and sister were submitted.  Her boyfriend of two years noted she had not been able to work out, run, dance, go to the movies or shop.  Standing and walking were hard; after a short period of time her pain flared up and she had to stop.  There was little she could do to alleviate pain.  Her boyfriend observed her changing positions and using heat and cold packs.  Her sister also observed the Veteran living with pain since service.  

In February 2009, a VA physical therapy record stated that the range of motion was within full limits.  The assessment noted back problems; decreased standing and walking tolerance; and sleep interference due to hip pain.  

In March 2009, Dr. Rodriguez wrote that the Veteran was still experiencing pain and was unemployable.  Dr. Rodriguez detailed the treatment the Veteran had received injections as well as multiple courses of physical therapy and chiropractic care.  She has been evaluated by the pain clinic, orthopedics, neurology and rheumatology.  "The pain that she is experiencing today (diagnosed as complex regional pain syndrome by rheumatology) is a direct result of the fall sustained while serving in the military."  At the time the letter was written, she was still being treated by the pain clinic and was undergoing another course of physical therapy.  

In August, a VA MRI of the left hip showed an anterior superior labrum tear.  It was noted that she ambulated with an antalgic gait and had pain with all ranges of motion in the left hip.  

The Veteran was given a new VA examination on January 16, 2010.  The claims file and medical records were reviewed.  The Veteran had an arthroscopic debridement of the left hip in October 2009, after the anterior labral tear was noted.  

Since surgery the Veteran complained of worsening pain, stiffness, and weakness.  The Veteran was currently taking medication with poor response.  She complained giving way, pain, stiffness, weakness, and decreased speed of joint motion.  The motion of the joint was affected; the flare ups were moderate, daily and lasted for hours.  Precipitating factors were prolonged walking, standing and sitting.  Other factors included stairs, squats, hills, and lifting/carrying.  There was no relief.  The Veteran could stand for five minutes and walk one block.  She always used a cane.  Her gait was antalgic and she had poor propulsion.  

The examiner found that the portal site of the surgery was well-healed, but there was exquisite pain along the course of the lateral femoral cutaneous nerve.  She had severe pain with internal/external leg rotation.  Range of motion was as follows.  

Flexion
0 to 45/125 Degrees
Extension
0 to 5/30 Degrees
Abduction
0 to 20/45 Degrees

There was objective evidence of pain with active motion on the left side.  The Veteran could not cross her left leg over her right.  She could not toe out over 15 degrees.  In contrast, the right hip was completely normal, with no pain or loss of motion.  She was able to cross the right leg over the left and could toe out over 15 degrees.  

There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of the range of motion.  There was no joint ankylosis.  X-rays from August 2009 showed an anterior superior labrum tear.  
The diagnosis was status post arthroscopic debridement for labral tear with residual arthrofibrosis.  There were also effects on usual daily activities.  Chores, shopping, traveling, bathing, dressing, toileting, grooming and driving were all severely affected.  Exercise, sports, and recreation were prevented.  There was no impact on feeding.  

In February 2010, Dr. Tolchin stated that the Veteran continued to have difficulty with her left hip even after her labral tear repair; she was unable to sit for long periods.  She frequently changed position due to pain in her hip, groin, and lower back by the sacroiliac joint.  Her pain continued and the recent MRI still showed a tear.  She has in and out-patient rehabilitation and continued to ambulate with a cane due to pain.  

Also in February, a record from Dr. Ceballos showed an observed antalgic gait favoring the left lower extremity.  She used a cane.  There was no infection but she had mild hypersensitivity to light touch surrounding the hip skin region.  Portals were nicely healed and there were no skin changes.  Range of motion was as follows.  

Flexion
90/125
Extension
20/30
Internal rotation
15/40
External rotation
30/60

She had pain on the terminal range of motion.  She was neurovascularly intact.  The impression was a patient over four months status post left hip arthroscopy with persistent pain.  

Finally, in October 2010, a VA physical therapy record shows the Veteran was able to normalize her gait on a treadmill but not maintain it.  Her left hip was hypersensitive.  

The Board finds that the Veteran is properly rated at 30 percent for the entire period.  The November 2008 and January 2010 VA examinations noted the limitation of extension to be at 5 degrees, warranting a 10 percent rating under DC 5251.  As explained, flexion was limited to 30 degrees in November 2008 only.  After that point, flexion improved, but in January 2010 the Veteran could not cross her left leg over her right and could not toe out over 15 degrees.  

The Veteran has not exhibited ankylosis (DC 5250), a flail joint of the hip (DC 5254), or impairment of the femur (DC 5255) during this time period.  No arthritis has been found.  Even if the Veteran was to be rated under DC 5255, malunion of the femur covering a marked hip disability, the rating would be no more than 30 percent.  The Board finds that the exhibited limitation of function of the left hip does not warrant or nearly approximate a rating in excess of 30 percent.  

As for DeLuca, the Board again finds insufficient objective signs of deformity; swelling; instability; lack of coordination; and restricted or excess movement of the joint.  See 38 C.F.R. § 4.45.  As a result, a further increased rating under Deluca is not warranted.  

The Board has considered whether further staged ratings would be warranted.  The Board is increasing the portion of the rating period on appeal that was originally rated at 20 percent and increasing it to 30 percent (excluding the period where the Veteran was rated at 100 percent after surgery).  For the reasons explained above, no further increase is shown.  

The Board does not find that the Veteran's service-connected left hip disability presents an exceptional or unusual disability picture.  The application of the regular schedular standards are not impractical and assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Her disability picture is contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  


ORDER

For the period prior to November 26, 2008, entitlement to an initial rating in excess of 10 percent for service-connected residuals of a left hip injury is denied.  

Since November 26, 2008, an initial rating of 30 percent for service-connected residuals of a left hip injury is awarded.  


REMAND

The Veteran has asserted that she is unemployable.  The Veteran is currently rated at 30 percent for the residuals of a left hip injury and 10 percent for right wrist tendonitis.  This is a combined evaluation of 40 percent.  

The evidence shows the Veteran's treating physicians have opined that she is unemployable, but it is unclear as to whether this is from her service-connected disabilities, or if it is from nonservice-connected disabilities.  Also, much of the Veteran's work history is unknown.  

In January 2005 Dr. Rodriguez, stated the Veteran was considered to be totally and permanently disabled from seeking and/or sustaining any type of employment due to chronic pain in her lower back and pelvis due to a fall.  In November 2008, the examiner noted that the Veteran has been unable to work because of her severe left hip pain.  She has no usual occupation and was presently homeless; she lived alternately with her boyfriend and sister.  Dr. Rodriguez again stated the Veteran was unemployable and still experiencing pain in March 2009.  

The January 2010 VA examination for the left hip showed she was currently unemployed for the past 5 to 10 years due to her left hip pain.  The effect of this disability on her occupational activity was significant.  The impact on her occupational activities was: decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the lower extremity and pain.  The examiner commented that the Veteran's left hip condition would preclude her from performing work duties that included significant physical exertion like prolonged standing, walking, stair climbing, lifting/carrying and etcetera.  But her upper body was functional and her mental faculties were not compromised by her hip condition.  The examiner concluded that non-physical labor could be performed by the Veteran.  

In February 2010, Dr. Tolchin noted recent findings on MRI and observations of Veteran shifting due to pain.  "At this time, I do not see her having the ability to work due to pain in all positions-even with sitting, walking, twisting, standing, etc."  

Other records note nonservice-connected disabilities as a possible cause of unemployability.  A March 2005 VA psychology record showed a diagnosis of a mood disorder due to a general medical condition with depressive features.  A VA rheumatology record from the same month showed an assessment (which noted the above findings) of complex regional pain syndrome (CRPS).  "I suspect that she will be difficult to treat given the above and that this [CRPS] will be chronic.  It is affecting her ability to work at this time."  

In June 2006, Dr. Rodriguez, related the Veteran's inability to work due to chronic left hip and radicular low back pain.  Dr. Rodriguez stated: "[The Veteran] is unable to work due to the above restrictions on her physical activities and the pain has so greatly affected her concentration.  It is my professional opinion that [the Veteran] will never be able to return to work in any capacity."  

The Veteran's sister said the Veteran had other disabilities possibly contributing to her medical problems, including hypertension and irritable bowel syndrome.  A VA behavioral health letter from the Veteran's doctor (received in August 2010) showed the Veteran had been under psychiatric and psychological-based treatment since 2005, secondary to depressive symptoms stemming from issues of pain, including from a left hip injury.  A February 2010 record provided a psychiatric diagnosis of major depressive disorder secondary to chronic hip pain and generalized anxiety disorder.  It also noted the Veteran had fibromyalgia, chronic hip and back pain, and a labrum tear of the left hip.  In September 2010 a VA psychology record provided a diagnosis of a pain disorder associated with both psychological factors and general medical condition and major depressive disorder.  

The only work history in the file is from a March 2005 VA psychology record; She graduated from college with bachelor's degree in fashion and retail merchandise management.  She has an associate's degree in criminal justice.  She worked as a retail store sales manager for about six years before joining the army.  

First, the Veteran should be sent an application (VAF 21-8940) for TDIU.  After she is given a reasonable opportunity to respond, she should be scheduled for a VA examination.  The VA examiner should render an opinion as to whether the Veteran is able to secure or follow a substantially gainful occupation as a result of her service-connected disabilities of the residuals of a left hip injury and right wrist tendonitis.  The examiner must take into account the opinions of clinicians referenced above.  

If the examiner states that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, but she still fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action: 

1. Send the Veteran an application for TDIU and appropriate VCAA notice.  Allow the Veteran a reasonable opportunity for response.  

2. Schedule the Veteran for a VA examination to determine whether she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the service-connected disabilities (the residuals of a left hip injury and right wrist tendonitis), either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  The examiner should reference the opinions of clinicians that are detailed above.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3. If, and only if, the VA examiner finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  A full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all factors having a bearing on the issue must be included.  

4. Re-adjudicate the claim for TDIU.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


